IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               April 23, 2008
                               No. 07-10920
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

DANIEL HALL

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:07-CR-3-9


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
     Daniel Hall appeals the sentence imposed following his guilty plea
conviction for possession with the intent to distribute more than 50 grams of
methamphetamine. Hall argues that the district court increased his offense
level under U.S.S.G. § 3C1.1 and denied him a reduction for acceptance of
responsibility based on an erroneous finding that he obstructed justice by
committing perjury at the sentencing hearing.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10920

      Because the recent Supreme Court decisions of Gall v. United States, 128
S. Ct. 586 (2007), Rita v. United States, 127 S. Ct. 2456 (2007), and Kimbrough
v. United States, 128 S. Ct. 558 (2007), did not alter this court’s review of the
district court’s construction of the Guidelines or findings of fact, see United
States v. Cisneros-Guiterrez, ___ F.3d ___, 2008 WL 383024 at *8 (5th Cir. Feb.
13, 2008), the district court’s interpretation and application of the sentencing
guidelines are reviewed de novo, and its factual findings are reviewed for clear
error. United States v. Juarez Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (per
curiam) (post-Gall and Kimbrough).
      The district court did not clearly err in finding that Hall committed
perjury regarding the amount of methamphetamine attributable to him because
the finding is supported by the testimony of Danny Paine and the information
contained in the PSR.      Moreover, the district court’s finding that Hall
intentionally provided false testimony on a material issue with the intent to
persuade the court to lower his sentence provided the requisite elements of a
perjury determination and warranted application of the enhancement under
§ 3C1.1 and a denial of acceptance of responsibility. See United States v.
Dunnigan, 507 U.S. 87, 94-95 (1993).
      AFFIRMED.




                                       2